Citation Nr: 0214638	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for breathing problems to 
include asthma.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to October 
1997.  She had nine years and seven months of prior active 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 2000, the Board remanded this issue for 
additional development.  

In a May 2001 rating decision, the RO granted service 
connection for anemia.  Entitlement to service connection for 
a breathing disorder to include asthma remains denied.  The 
case has been returned to the Board.


FINDING OF FACT

On July 26, 2001, prior to the promulgation of a decision in 
the appeal, the veteran withdrew her appeal seeking service 
connection for a breathing disorder to include asthma.


CONCLUSION OF LAW

As the veteran withdrew her appeal, there is no allegation of 
error of fact or law for the Board to consider with respect 
to the claim of entitlement to service connection for a 
breathing disorder to include asthma.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2002).  

The veteran personally filed a substantive appeal (VA Form 9) 
in April 1999.  In a July 18, 2001 letter, the RO advised the 
veteran that service connection had been granted for several 
additional issues raised and that service connection for a 
breathing disorder was denied.  An appeal form was provided 
with the July 2001 letter, and the RO asked the veteran to 
indicate whether she was satisfied with the action taken and 
wished to withdraw her appeal or whether she wished to 
continue her appeal.  In an appeal form, dated in July 24, 
2001 and received at the RO on July 26, 2001, the veteran 
checked the statement indicating that she was satisfied with 
the action on the appeal and wished to withdraw the appeal.

Thus, the Board finds that the veteran withdrew her appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Therefore, the provisions 
of the Veterans Claims Assistance Act (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal seeking entitlement to service connection for a 
breathing disorder to include asthma has been withdrawn, and 
the appeal is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

